AO 245B (Rev 02/18)              Judgment ma Cnmmal Case
                                 Sheet I



                                                  UNITED STATES DISTRICT COURT
                                                                   Eastern District of Pennsylvania
                                                                                         )
                          UNITED ST ATES OF AMERICA                                      )       JGDGMENT IN A CRIMINAL CASE

                                                                                         ~
                                      v.
                                  DARNELL PACE
                                                                 FILED                           Case Number: DPAE2:17CR000599-005
                                                                                         )
                                                                FER-122019               )       USM Number: 76671-066
                                                            KATE BARKMAN, Clerk ;                Alan J. Tauber, Esq
                                                           By _ _ _ Dep. Clerk)                  Defendant's Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)                9
 D pleaded nolo contendere to count(s)
      which was accepted by the court.
D was found guilty on count(s)
      after a plea ofnot guilty.

The defendant is adjudicated gwlty of these offenses:

                                                                                                                             Offense Ended           Count
                                                           -·- ,., _ _ _ _ ...,,,,_.,,.,c<1•..-'¥-S_>_•. _ , ________.. _ _.._ _ _.,_..~ • - · - -      __,,.,,, _   _._._,,_1
                                              ISTRIBUTl~N OF F _ E _ N _ T ~ ~ ~ - - - - - - - - . ~ ~ ~ / 2 ~                                        9              ~_j
     18:2                                   - AIDING AND ABETTING



       The defendant is sentenced as provided m pages 2 through                              7            of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
 D The defendant has been found not gwlty on count(s)
 D Count(s)                                                         0 is      D are dismissed on the motion of the Cmted States.
         It is ordered that the defendant must notify the Cnited States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restirution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restirution,
the defenaant must notify the court and Cnited States attorney of material clianges m econom1c circumstances.

                                                                                      2/12/2019                         --   -
                                                                                     Date of Impost non of Judgment



                                                                                                  ~
                                                                                                                                    ~~
(L    Alan Tauber Esq,
                                                                                                     ..   ···                -;:;
                                                                                                           ~                 r,- /L--U-
      5ara!i Dam1ar11 AUSA
     US Marhals (2)
                                                                                     -       -             - - - -- -             -- -
      Probation, Ta.na Samella                                                       Signature of Judge
      Pretrial Services
      Flu


                                                                                      Rob_e~ _E:_ Kelly, S~~or~dge
                                                                                     Name and Title of Judge


                                                                                      2/12/2019
                                                                                     Date
AO 245B (Rev 02/18) Judgment m Cnmmal Case
                    Sheet 2  lmpnsonment

                                                                                                    Judgment - Page      2   of   7
 DEFENDANT: DARNELL PACE
 CASE NuMBER: DPAE2:17CR000599-005

                                                           IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Pnsons to be imprisoned for a total
term of:

  60 months on count (9) nine.




       ~   The court makes the followmg recommendations to the Bureau of Pnsons:

  Darnell Pace to be placed in a drug treatment program.
  Darnell Pace to be placed in a training program to learn a trade while incarcerated.
  Darnell Pace to be held as close to Philadelphia as possible.

       ~   The defendant is remanded to the custody of the Umted States Marshal.

       D The defendant shall surrender to the Umted States Marshal for this distnct:
           D at                                  D a.m.       D p.m.       on

           D as notified by the L'nited States Marshal.

       D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D before 2 p.m. on
           D as notified by the United States Marshal.
           D as notified by the Probat10n or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                      to

  at                                             _ , with a certified copy of this Judgment.



                                                                                                  UNITED ST ATES MARSHAL



                                                                          By
                                                                                               DEPUTY UNITED STATES MARSHAL
AO 245B (Rev 02/18)    Judgment ma Cnm1nal Case
                       Sheet 3 - Supervised Release


DEFENDANT: DARNELLPACE
CASE NUMBER: DPAE2:17CR000599-005
                                                                                                         Judgment -Page _   3   of
                                                                                                                                        '---
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
     Five years.




                                                      MANDATORY CONDITIONS

1.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determmed by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low nsk of future substance abuse. (check if apphcableJ
4.       D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.       ~ You must cooperate m the collection of DNA as directed by the probation officer. (check ifapphcableJ
6.       D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
             directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency m the location where you _
             reside, work, are a student, or were convicted of a qualifying offense. (check tf appltcableJ
7.       D You must participate in an approved program for domestic violence.    (check if app/zcableJ




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
 AO 245B (Rev 02/18) Judgment ma Cnmmal Case
                     Sheet 3A - · Supervised Release

                                                                                                Judgment -Page _ _ _          of
DEFENDANT: DARNELL PACE
CASE NUMBER: DPAE2:17CR000599-005

                                       STAND ARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial distnct where you are authorized to reside withm 72 hours of your
       release from Imprisonment, unless the probat10n officer instructs you to report to a different probation office or within a different time
       frame.
2.     After imtially reporting to the probation office, you will receive mstructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal Judicial district where you are authorized to reside without first gettmg permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer m advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours ofbecommg aware ofa change or expected change.
6.     You must allow the probation officer to visit you at any tlffie at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plam view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anythmg about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least IO days before the change. If notifymg the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer withm 72 hours of
       becommg aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted ofa felony, you must not knowingly communicate or mteract with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a nsk to another person (mcludmg an orgamzation), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the nsk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a wntten copy of this
judgment containing these conditions. For further mformation regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
 AO 245B(Rev 02/18) Judgment ma Crinunal Case
                    Sheet 3D • Supervised Release
                                                                                            Judgment Page    5    of       7
DEFENDANT: DARNELL PACE
CASE NUMBER: DPAE2:17CR000599-005

                                       SPECIAL CONDITIONS OF SUPERVISION
The defendant shall refrain from the illegal possession and/or use of drugs and shall submit to urinalysis or other forms of
testing to ensure compliance.

The defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly income
tax returns upon the request of the U.S. Probation Office. The defendant shall cooperate with the probation officer in the
investigation of his financial dealings and shall provide truthful monthly statements of his income.

The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
of the probation officer, unless the defendant is in compliance with a payment schedule for any fine or restitution obligation.
The defendant shall not encumber or liquidate interest in any assets unless it is in direct service of the fine or restitution
obligation or otherwise has the express approval of the Court.
AO 245B (Rev 02/18)   Judgment ma Cnmmal Case
                      Sheet 5 · Cnmmal Monetary Penalties
                                                                                                                   Judgment   · Page      6      of         7
 DEFENDANT: DARNELL PACE
 CASE NUMBER: DPAE2:17CR000599-005
                                                  CRIMINAL MONETARY PENALTIES
     The defendant must pay the total cnminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment                     JVT A Assessment*                         Fine                      Restitution
 TOTALS            $ 100.00                         $ 0.00                                    $ 0.00                   $ 0.00



 D   The determinat10n of restitution is deferred untll                              . An Amended Judgment zn a Criminal Case (AO 245CJ will be entered
     after such determination.

 D   The defendant must make restitution (includmg community restitution) to the following payees m the amount hsted below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 t:.S.C. § 3664(1), all nonfederal victims must be paid
     before the United States is paid.


     ~~""-----------·-"'11!
 Name of Payee
                                                                       ,r-~--
                                                                                Total Loss**
                                                                                               -•·"-7 Restitution Ordered
                                                                                     .. ,. "'' .
                                                                                                                                         Priority or Percentaee
                                                                                                                                                                7
l~-------- ------------~1---------,-------~-------------------~--J
                                                                       .....-----------...-'')
                                                           ---~ '-"-··----_J,,"'""6________.......
                                                                                                       ----~------~-~--. --.-~------   i ! -_ _ _ _ _ _ _ _..,,




                                                                  , -----------=~~_.,,.,~~,.,,.,-,_,.~__.. __._,, ,-----~~--,------,   r-------~lt-~--,,,-------..
'-···-------·--•-··-·---1
          ~~"""'"°""'"-"'"':&-~,,,..,.,..... _.__=-"'~""-i


-·-~-----                                           '              i
                             ,._----ac=,.,,.,...,_,,.._ _ _~ · - > ~




 TOTALS                               $                                  0.00             $                        0.00


 D    Restitution amount ordered pursuant to plea agreement $

 D    The defendant must pay interest on rest1tut1on and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D    The court determined that the defendant does not have the abihty to pay interest and 1t is ordered that:

       D the interest requirement 1s waived for the                     D fine       D restitution.
      D    the mterest requirement for the              D fine            D      restitution 1s modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount oflosses are reqwred under Chapters I 09A, 110, 11 OA, and 113A ofT1tle 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
AO 245B (Rev 02/18) Judgment m a Cnmmal Case
                    Sheet 6 - Schedule of Payments

                                                                                                             Judgment    Page     7      of           7
DEFENDANT: DARNELL PACE
CASE NUMBER: DPAE2:17CR000599-005

                                                     SCHEDULE OF PAYMENTS

Havmg assessed the defendant's ability to pay, payment of the total crimmal monetary penalties is due as follows:

A     iZ)   Lump sum payment of$         100.00                due immediately, balance due

            D      not later than                                  , or
            liZ!   m accordance with   D C,       D D,        D E,or          liZI   F below; or

B     D Payment to begin immediately (may be combined with                  DC,          DD, or      D F below); or

C     D Payment in equal                            (e.g. weekly. monthly. quarterly) installments of $                            over a period of
                          (e.g., months or years), to commence                       (e.g. 30 or 60 days) after the date of this judgment; or

D     D Payment in equal             __ ___ (e.g. weekly, monthly, quarterly) installments of $ .                       _ over a penod of
               _     . _. (e g, months or years}, to commence                (e . g. 30 or 60 days) after release from impnsonment to a
            term of supervision; or

E     D Payment during the term of supervised release will commence within       .              (e.g.• 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     iZ) Special instructions regardmg the payment of crimmal monetary penalties:
             It is further ordered that the defendant shall pay to the United States a total special assessment of $100, which
             shall be due immediately.




Unless ~he co~ h~ expressly order(?d 9therwise, if this Judg_ment imposes rmprisonment, payment of cnmm!11 monetary penaltie~ is due during
the penod of rmpnsonment. All cnmmal monetary penalties, except those payments made through the Federal Bureau of Pnsons' Inmate
Fmancial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number}, Total Amount, Joint and Several Amount,
      and correspondmg payee, if appropnate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied m the followmg order: (1) assessment, (2) restitution pnncipal, (3) restitution interest, (4) fine principal, (5) fine
mterest, (6) commumty restitution, (7) JVTA assessment, (8) penalties, and (9) costs, mcluding cost of prosecution and court costs.
